FILED
                           NOT FOR PUBLICATION                               APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: ALEXIS MAGER                   No. 08-15328
LAKUSTA,
                                                 D.C. No. CV-07-03085-SBA
             Debtor,

                                                 MEMORANDUM *

ALEXIS MAGER LAKUSTA,

             Appellant,

  v.

MARK H. EVANS; et al.,

             Appellees,



                  Appeal from the United States District Court
                     for the Northern District of California
               Saundra Brown Armstrong, District Judge, Presiding

                             Submitted April 5, 2010 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

      Alexis Mager Lakusta appeals pro se from the district court’s order

dismissing his appeal from the bankruptcy court’s order denying his motion to

compel abandonment of certain legal claims. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s dismissal

under Federal Rule of Civil Procedure 41(b), Pagtalunan v. Galaza, 291 F.3d 639,

640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by dismissing the action

because Lakusta failed to file his opening brief after the district court had

previously explored less drastic alternatives and warned Lakusta that failure to

comply with the court’s orders would result in dismissal. See id. at 642 (outlining

factors to consider before dismissing a claim for failure to prosecute).

      Lakusta’s remaining contentions are unpersuasive.

      Evans’s request for sanctions is denied.

      AFFIRMED.




                                           2                                     08-15328